                Case 2:18-cr-00008-MCE Document 66 Filed 10/27/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY S. HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00008-MCE
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DEREK BLUFORD,                                      DATE: October 29, 2020
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case is set for status on October 29, 2020. On May 13, 2020, this Court issued General

18 Order 618, which suspends all jury trials in the Eastern District of California “until further notice.”

19 Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C.
20 § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial

21 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
22 2021. This and previous General Orders, as well as the declarations of judicial emergency, were

23 entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00008-MCE Document 66 Filed 10/27/20 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00008-MCE Document 66 Filed 10/27/20 Page 3 of 5


 1 for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.       By previous order, this matter was set for status on October 29, 2020.

 7          2.       By this stipulation, defendant now moves to continue the status conference until January

 8 14, 2021, and to exclude time between October 29, 2020, and January 14, 2021, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.       The parties agree and stipulate, and request that the Court find the following:

11                   a)     The government has produced discovery in this case, including over 4,000 pages

12          of reports of interview, bank records, court documents, and other evidence obtain in this

13          investigation. Additionally, counsel for defendant and the government continue to actively meet

14          and confer regarding this case, including ongoing telephone communications this month and a

15          scheduled meeting in the coming weeks. These discussions have prompted additional points of

16          investigation and research for defense counsel, and issues about which counsel must confer with

17          his client. These additional points of investigation, research, and discussion affect preparations

18          for trial.

19                   b)     Counsel for defendant desires additional time to review the discovery, discuss the

20          evidence with his client, including as it relates to potential defenses as well as potential

21          resolution options, and to conduct fact investigation and legal research that affects both

22          preparation for trial as well as potential resolution. The parties’ continued and ongoing

23          discussions has also resulted in additional points of investigation and discussion with his client,

24          which requires additional time.

25                   c)     Defense preparation has also been, and will be, affected by defense counsel’s

26          other substantial work-related and personal commitments during this time period. Nevertheless,

27          defense counsel continues to diligently prepare for trial and confer with the government.

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00008-MCE Document 66 Filed 10/27/20 Page 4 of 5


 1                   d)     Counsel for defendant believes that failure to grant the above-requested

 2          continuance would deny him the reasonable time necessary for effective preparation and/or deny

 3          defendant continuity of counsel, taking into account the exercise of due diligence.

 4                   e)     The government does not object to the continuance.

 5                   f)     In addition to the public health concerns cited by the General Orders and

 6          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 7          ends-of-justice delay is particularly apt in this case because defense counsel’s ability to confer

 8          with his client has been affected by recent public health safety measures requiring social

 9          distancing. Additionally, defense counsel’s ability to conduct the necessary investigation and

10          research for defense preparation has been affected by the public health safety measures instituted

11          in response to the COVID-19 pandemic.

12                   g)     Based on the above-stated findings, the ends of justice served by continuing the

13          case as requested outweigh the interest of the public and the defendant in a trial within the

14          original date prescribed by the Speedy Trial Act.

15                   h)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16          et seq., within which trial must commence, the time period of October 29, 2020 to January 14,

17          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

18          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

19          of the Court’s finding that the ends of justice served by taking such action outweigh the best

20          interest of the public and the defendant in a speedy trial.

21          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00008-MCE Document 66 Filed 10/27/20 Page 5 of 5


 1         IT IS SO STIPULATED.

 2

 3
      Dated: October 21, 2020                        MCGREGOR W. SCOTT
 4                                                   United States Attorney
 5
                                                     /s/ AMY S. HITCHCOCK
 6                                                   AMY S. HITCHCOCK
                                                     Assistant United States Attorney
 7

 8
      Dated: October 21, 2020                        /s/ JEROME PRICE
 9                                                   JEROME PRICE
10                                                   Counsel for Defendant
                                                     DEREK BLUFORD
11

12

13

14
                                         FINDINGS AND ORDER
15
           IT IS SO ORDERED.
16

17
     Dated: October 26, 2020
18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME      5
30    PERIODS UNDER SPEEDY TRIAL ACT
